Citation Nr: 1044110	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  10-33 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
bilateral upper extremities.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for frostbite of the right foot.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for frostbite of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1949 to November 
1951.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and August 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Following the January 2004 rating decision, in 
January 2008 the Board remanded the Veteran's claims of service 
connection for frostbite of the bilateral feet and in a March 
2008 rating decision the RO granted service connection for 
frostbite of the right and left foot, with separate 10 percent 
evaluations, effective April 22, 2003.  The Veteran filed a 
timely notice of disagreement (NOD) and substantive appeal 
regarding the March 2008 rating decision regarding the evaluation 
of his bilateral foot frostbite disabilities.  See 38 C.F.R. § 
20.201 (2010).  The August 2009 rating decision, in pertinent 
part, denied service connection for frostbite of the bilateral 
upper extremities.  

Thus, the issues have been re-characterized to comport to the 
evidence of record and development of the Veteran's claims.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 and Supp. 2010).

The issue of service connection for frostbite of the bilateral 
upper extremities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Frostbite of the right foot is productive of pain and nail 
abnormalities.

2.  Frostbite of the left foot is productive of pain and nail 
abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but no 
more, for frostbite of the right foot have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.104, Diagnostic Codes (DCs) 7117, 7122 (2010).

2.  The criteria for an initial evaluation of 20 percent, but no 
more, for frostbite of the left foot have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1- 
4.14, 4.104, Diagnostic Codes (DCs) 7117, 7122 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of the evaluation to be assigned the now-service 
connected right and left frostbite of the feet disabilities are 
"downstream" issues.  Hence, additional notification is not 
required.  See Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
aff'd by Hartman v. Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 
2007).  Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in a June 2003 letter.  Post adjudication notice, 
including that concerning the issue of establishing higher 
evaluations and effective dates, was provided by letters dated in 
March 2006, February 2008, January 2009, and May 2009.  The 
claims were subsequently re-adjudicated in an April 2010 
statement of the case (SOC).  The Veteran had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, afforded the Veteran the 
opportunity to give testimony before the Board, and afforded the 
Veteran adequate medical examinations as to the severity of his 
frostbite of the right and left foot.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.



Analysis

The Veteran seeks initial evaluations in excess of 10 percent for 
frostbite of the right and left feet.  The Veteran contends that 
he suffers daily pain and coldness with his feet.   

A March 2008 rating decision granted the Veteran service 
connection for frostbite of the right and left feet, assigning 
separate 10 percent evaluations effective April 22, 2003, under 
38 C.F.R. § 4.104, DC 7122. 

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection or on appeal of 
a subsequent denial of an increased rating, it may be found that 
there are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Assigning multiple ratings for the Veteran's left and right foot 
frostbite disabilities based on the same symptoms or 
manifestations would constitute prohibited pyramiding.  38 C.F.R. 
§ 4.14.  However, two notes follow the diagnostic criteria set 
forth in DC 7122.  Note (1) instructs the rater to separately 
evaluate amputations of fingers or toes, and complications such 
as squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy under other diagnostic codes.  The rater is 
also instructed to separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under DC 7122.  Id.  Note (2) to DC 
7122 states that each affected part is to be evaluated separately 
and the ratings combined in accordance with 38 C.F.R. § 4.25 and 
§ 4.26.  

The Veteran's disabilities have been evaluated under 38 C.F.R. § 
4.104, DC 7122.  Under this code, for a 20 percent evaluation, 
there must be arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).  A 30 percent evaluation requires arthralgia or 
other pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).  

A January 2008 private medical opinion notes that the Veteran has 
been under his care since 1999.  Since that time he has had 
problems with Raynaud 's phenomenon in both feet, increasingly 
painful dysesthesias in his toes and feet that interfere with his 
sleep, and vesicular lesions involving both feet.  His physical 
findings include cold mottled digits of the lower extremities, 
atrophic skin changes of both feet, lower extremity edema, and 
poor pedal pulses.  Finally, it was noted that the Veteran has 
pathognomonic complications of frostbite.  
A VA examination was conducted in March 2008 and the examiner 
noted a review of the Veteran's claim file.  The Veteran reported 
that he has had pain in his feet since service, tingling and 
numbness in his toes, and that his feet are cold most times.  The 
examiner noted that there is no evidence of Raynaud's or reflect 
sympathic dystrophy.  He does not have recurrent fungal 
infections, but does have some thickening of the nails.  He does 
have stiffness of the joints, but there is no edema or excess 
sweating.  A physical examination revealed that the Veteran walks 
with a normal gait, skin color was normal, that there was no 
edema, that his feet were warm and dry, had no atrophy, no 
ulceration, no scars, no tenderness on palpitation of the plantar 
surface of the metatarsal bones, that he does not have peripheral 
pulses or skin circulation, that his nails are slightly thickened 
with no evidence of fungus, that there is no skin atrophy, that 
he has pinprick to the dorsum of the foot to toes and sole, that 
he has reasonable strength, and that he has no pes planus.  He 
has a callus on the right and left fifth toes.  Medical imaging 
of the feet revealed no fractures, dislocations, mild flexion 
deformities of the second 5th joint bilaterally, soft tissues 
that were unremarkable, and arches within normal limits.  An 
impression of cold injury to the right and left foot, residual 
symptoms of cold injury, bilateral foot, was given. 

A VA examination was conducted in June 2009 and the examiner 
noted a review of the Veteran's claim file.  The Veteran reported 
that he experiences daily neuropathic pain symptoms in his 
bilateral feet, 6/10, and flare-up pain 9/10 in intensity, daily.  
A physical examination revealed a wart on the dorsum of the right 
forefoot, and hammertoe formations of the toes 2/5 with a minimal 
callous of the fifth toe on the right foot.  The left foot had 
moderate hammertoe formations of the left 2/5 toes and callus of 
the fifth toe.  No fissuring, erosion, or excessive callus 
formation is present.  Plantar arches are present and age 
appropriate.  Sensation is intact to light touch for all 
dermatomes of the bilateral feet.  There was no appareant pain, 
loss of motion, weakness, fatigability, or loss of incoordination 
during three repetitions of motion.  Medical imaging of the feet 
revealed no fractures, dislocations, mild flexion deformities of 
the second 5th joint bilaterally, soft tissues that were 
unremarkable, and arches within normal limits.  An assessment of 
xerosis, hammertoes 2-5, mild, of the bilateral feet was given.  
Under DC 7122, a 20 percent evaluation requires arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, subauricular 
punched out lesions, or osteoarthritis).  The March 2008 VA 
examination notes that the Veteran experiences pain and has nails 
that are slightly thickened, which the Board interprets to be an 
abnormality.  Thus, under DC 7122, the Veteran's right and left 
frostbite of the feet disabilities warrant separate 20 percent 
ratings.  

A 30 percent evaluation requires arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  38 C.F.R. 
§ 4.104, DC 7122.  There is no competent evidence of record, 
either medical or lay, indicating that the Veteran's right or 
left foot suffers both nail abnormalities and tissue loss, color 
changes, impaired sensation, hyperhidrosis, or x-ray 
abnormalities such as osteoporosis, subauricular punched out 
lesions, or osteoarthritis.  The January 2008 private medical 
opinion notes that the Veteran does have vesicular lesions 
involving both feet, however this is not an x-ray abnormality, 
nor is it a subauricular punched out lesion.  Thus, the Veteran 
does not warrant a 30 percent rating for frostbite of the right 
or left foot.  38 C.F.R. § 4.104, DC 7122.  

38 C.F.R. § 4.104, DC 7122 Note (1), instructs the rater to 
separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of a 
cold injury scar or peripheral neuropathy under other diagnostic 
codes.  There is no competent evidence of record indicating that 
the Veteran has any amputations involving either foot, or 
complications such as squamous cell carcinoma or peripheral 
neuropathy of his feet.  Thus, separate ratings pursuant to 38 
C.F.R. § 4.14, DC 7122 Note (1) are not warranted.  38 C.F.R. § 
4.104.  

38 C.F.R. § 4.104, DC 7122 Note (1), also instructs the rater to 
separately evaluate other disabilities that have been diagnosed 
as the residual effects of cold injury, such as Raynaud's 
phenomenon, unless it is used to support an evaluation under DC 
7122.  Raynaud's syndrome is diagnosed under 38 C.F.R. § 4.104, 
DC 7117.  Raynaud's syndrome is evaluated as 10 percent disabling 
with characteristic attacks occurring one to three times per 
week.  For purposes of Diagnostic Code 7117, characteristic 
attacks consist of sequential color changes of the digits of one 
or more extremities lasting minutes to hours, sometimes with pain 
and paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  These evaluations are for the disease as a 
whole, regardless of the number of extremities involved or 
whether the nose or ears are involved.  38 C.F.R. § 4.104, 
Diagnostic Code 7117, Note.  The January 2008 private medical 
opinion notes that the Veteran has Raynaud's phenomena in his 
feet.  The March 2008 VA examination report notes that there is 
no evidence of Raynaud's.  For the purpose of this decision only, 
giving the Veteran the benefit of the doubt, the Board concedes 
that the Veteran does indeed have Raynaud's phenomena or syndrome 
associated with his bilateral feet.  However, the March 2008 VA 
examination notes that the Veteran has normal skin color of his 
feet and there is no competent evidence of record, medical or 
lay, indicating that the Veteran's feet undergo sequential color 
changes.  Therefore he is not entitled to a compensable rating 
under 38 C.F.R. § 4.104, DC 7117.  Furthermore, even if the 
Veteran's Raynaud syndrome of either foot did involve pain or 
paresthesias, assigning separate ratings for these symptoms under 
DC 7117 would constitute prohibited pyramiding.  38 C.F.R. § 
4.14.

The disabling effects of pain have been considered in evaluating 
the Veteran's service-connected frostbite disabilities, as 
indicated in the above discussions.  See DeLuca, supra.  The 
Veteran's complaints of pain during his VA and private 
examinations, and the examiner's observations of pain and painful 
motion, were considered in the level of impairment and loss of 
function attributed to his disabilities.  

At no time during the pendency of this claim has the Veteran's 
right or left frostbite disabilities of the feet met or nearly 
approximated the respective criteria for a rating in excess of 20 
percent, and staged ratings are not for application.  See Hart, 
21 Vet. App. at 505.

The preponderance of the evidence is against ratings in excess of 
20 percent for frostbite of the right and left foot disabilities; 
there is no doubt to be resolved; and higher ratings are not 
warranted.  Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected disabilities.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service- connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.

Here, the record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the various health 
professionals are the symptoms included in the criteria found in 
the rating schedule for frostbite and cold injury residual 
disabilities.  And as discussed above, when Veteran's symptoms 
and the effects of his frostbite of the right and left foot 
disabilities are compared to the criteria in the ratings 
schedule, the current 20 percent ratings accurately reflects the 
level of severity of his disabilities.  The schedular criteria 
are not inadequate for rating this Veteran's disabilities, and 
therefore referral for extra-schedular consideration is not 
warranted.  


ORDER

Entitlement to an initial evaluation of 20 percent, but no more, 
for frostbite of the right foot is granted, subject to the rules 
and regulations governing the payment of VA monetary benefits.

Entitlement to an initial evaluation of 20 percent, but no more, 
for frostbite of the left foot is granted, subject to the rules 
and regulations governing the payment of VA monetary benefits.


REMAND

The Veteran seeks service connection for frostbite of the 
bilateral upper extremities.  He contends that his current 
frostbite of the bilateral upper extremities is related to 
exposure to cold during service.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A January 2008 private medical opinion notes that the Veteran has 
been under his care since 1999 and since that time has had 
problems with Raynaud's phenomenon in both hands.  Physical 
findings include cold mottled digits of the upper extremities.  
The physician noted that the Veteran has a history of frostbite 
injury during service and has signs of symptoms of pathognomonic 
of complications of frostbite.  

A June 2009 VA examination was conducted to determine the nature 
and etiology of the Veteran's claimed frostbite of the bilateral 
upper extremities.  The examiner noted a review of the Veteran's 
claim file, but made no mention of the January 2008 private 
medical opinion.  The June 2009 VA examiner assessed the Veteran 
with bilateral carpal tunnel syndrome, status post 2006 right 
arthroscopic carpal tunnel release, and degenerative joint 
disease (DJD) of the bilateral hands and wrists, and opined that 
it less likely as not that the Veteran's current bilateral hand 
and wrist condition is related to a cold injury in Korea during 
service.  

Given, the vastly differing diagnoses related to the Veteran's 
bilateral upper extremities contained in the January 2008 private 
medical opinion and June 2009 VA examination report, a new VA 
examination and opinion should be provided regarding the nature 
and etiology of the Veteran's claimed frostbite of the bilateral 
upper extremities disabilities.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of his claimed frostbite of the 
bilateral upper extremities disabilities.  
All necessary testing and examinations should 
be conducted.  As to any current right or 
left upper extremity disability identified, 
the examiner is to provide an opinion as to 
whether it is at least as likely as not 
related to service.  The examiner must 
accept as fact that the Veteran 
experienced a cold injury during 
service.

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner must note 
and thoroughly discuss the January 2008 
private medical opinion and reconcile 
his or her findings with the January 
2008 private medical opinion.  A detailed 
rationale for all medical opinions must be 
provided.

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


